Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Panescu (US 20170172662) in view of Kasuya (US 20140092089).
Regarding claim 1, Panescu discloses a medical system (teleoperation surgery system; FIG. 5, display screen 2102; FIG. 21; para [0125]), comprising: 
an endoscope (An endoscope with a stereo or three-dimensional surgical image capture device 101C, such as an endoscope associated a Q3D image sensor array; FIG. 6; Para [0064]) that has an imaging section including a lens (sensor includes a lens; para [0084]) and is configured to be operated by being electrically driven (FIGS. 5, 8); 
a controller (controller 106; FIG. 8; computer 151; a user or operator O; FIG. 5; Para [0063]; also see process steps of 2600) configured to operate the endoscope and generate a display image (display screen 2102 of computer 151; FIG. 21; para [0125]) from an image captured by the imaging section; 
a display (display screen 2102 of computer 151; FIG. 21; Para [0125]) configured to display the display image; and 
an input device (control input devices 160; para [0126]; FIG. 5) configured to receive an instruction for the controller, wherein the controller is configured to: 
record (model of a scene and organ is created; FIG. 26; Module 2602 configures the computer 151 to create a Q3D model 2650 of the scene 2508. Para [0134]; It is noted that references to computer 151 apply to controller 106; FIG. 8) a model of an organ of concern generated during preoperative planning, the model being arranged with respect to a first coordinate system (Coordinates are determined based on Q3D model with tip of the endoscope being considered as origin; para [0132]; FIG. 25), 
record names of a plurality of sites in the organ of concern, and corresponding regions or points in the model that are defined by three-dimensional coordinates of the first coordinate system, the names being recorded in association with the corresponding regions or points (Structures 2508-1, 2508-2 are included the scene model 2508 with respect to the coordinate system of FIG. 25 with endoscope tip as being origin; para [0130], [0132]), 
receive from the input device a name (Image of the structures 2508-1, 2508-2 are taken, which means the names of the structure are associated; para [0130]; FIG. 25; The tool is directed to the structures for operation, so the names of the structure are received from the input device before the operator uses the input device for operation. FIG. 25; ) of a site of interest among the plurality of sites in the organ of concern, 
calculate, from a position of the site of interest in the first coordinate system, a position of the site of interest in the second coordinate system, and operate the endoscope (Endoscope view is made visible for an operation such as aligning a tool in a display screen 2102 of the computer 151; para [0176]) with respect to the site of interest based on an  operation task (aligning and advancing the stapler instrument is an example operation task; para [0176], [0181]-[0182]).
associate the first coordinate system of the model with a second coordinate system of a display space displayed by the display image (model is displayed in the display screen 2102 of the computer 151. Therefore, the coordinate of the model, FIG. 25, is associated with the coordinate of the display while displaying.).
Panescu is silent regarding controller being configured to receive from the input device, an operation task to be performed with respect to the site of interest. 
Kasuya is directed to operation support system (abstract; FIG. 1) and teaches controller configured to receive from the input device a name of a site of interest among the plurality of sites in the organ of concern (an input unit inputs surgery information including an operative procedure; para [0038]), and an operation task to be performed with respect to the site of interest (FIGS. 3-4; check list of operation to be performed is provided to a user who provides input to select the task; para [0041]-[0042], [0056]. This information goes to a computer/controller for further processing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Panescu to configure it to receive an operation task to be performed via an input device with respect to a site of interest, in accordance with the teaching of Kasuya so that a correct and planned operation task would be performed by a surgeon.
Regarding claim 2, Panescu in view of Kasuya teaches wherein the controller is configured to record a name of a specific region set by an operator among the names of the plurality of sites in the organ of concern (Kasuya: FIGS. 3-4; check list of operation to be performed is provided to a user who provides input to select the task; para [0041]-[0042], [0056].).
Regarding claim 7, Panescu does not expressly disclose wherein the controller is configured to: record the operation task for the site of interest and a corresponding operation content of the endoscope in association with each other.
Kasuya teaches wherein the controller is configured to: record the operation task for the site of interest and a corresponding operation content of the endoscope in association with each other, and operate the endoscope based on the operation content (model image M is compared with the recorded image I of the patient; para [0047]), and operate the endoscope based on the operation content (endoscope is operated based on the task. FIGS. 2, 6; para [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Panescu in accordance with the teaching of Kasuya so that accurate surgical process could be performed by comparing image records.
Regarding claim 8, Panescu discloses wherein the controller is configured to: 
extract, in the display image, a plurality of corresponding feature points corresponding to a plurality of feature points in the model (anatomical structures 2508-1, 2508-2 disposed in a surgical scene 2508 within the field of view; para [0130]; These features are determined with respect to the endoscope tip, 2512 being considered as the origin. Para [0134]), and 
associate the first coordinate system of the model with the second coordinate system of the display space displayed by the display image, based on the plurality of feature points and the plurality of corresponding feature points (When these features are displayed in a display 2102 of the computer 151, para [0125], the controller considers and uses the coordinate of the display which is the second coordinate system different from the coordinate system that considers the endoscope tip as origin. ).

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Panescu (US 20170172662) in view of Kasuya (US 20140092089) and further in view of Aldridge (US 20180168755).
Regarding claim 3, Panescu does not expressly disclose wherein the input device includes a voice input section that includes a microphone, and is configured to receive the name of the site of interest and the operation task as a voice input and transfer a corresponding signal to the controller.
Aldridge is directed to surgical system (abstract) and teaches wherein an input device includes a voice input section that includes a microphone (Microphones 404, 406; The microphones are configured to detect a voice signal generated by the designated user 204.), and is configured to receive the name of the site of interest and the operation task as a voice input and transfer a corresponding signal to the controller (Instrument carry out the operation based on the voice command. Para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Panescu to include the voice controller operation in accordance with the teaching of Aldridge so that seamless control of surgical instrument based on voice commands could be provided (para [0005] of Aldridge).
Regarding claim 5, Panescu does not expressly disclose wherein the controller is configured to operate the endoscope with respect to the site of interest regardless of whether the site of interest is displayed on the display when the voice input of the name of the site of interest is received by the voice input section.
Aldridge teaches wherein the controller is configured to operate the endoscope with respect to the site of interest when the voice input of the name of the site of interest is received by the voice input section (Instrument carry out the operation based on the voice command. Para [0039]; Microphones 404, 406; The microphones are configured to detect a voice signal generated by the designated user 204.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Panescu to include voice controller operation in accordance with the teaching of Aldridge so that seamless control of surgical instrument based on voice commands could be provided (para [0005] of Aldridge). Upon modifying Panescu as discussed above, the modified Panescu would teach the recited feature, operating the endoscope with respect to the site of interest regardless of whether the site of interest is displayed on the display, required by claim 1, since display of Panescu is not taking any voice input when the display is turned off, the voice command would still be carried out.









Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Panescu (US 20170172662) in view of Kasuya (US 20140092089) and further in view of Nazareth (US 20170273549).
Regarding claim 6, Panescu does not expressly disclose wherein the input device includes a foot pedal and is configured to receive the name of the site of interest and the operation task input by an operation of the foot pedal.
Nazareth is directed to surgical system and teaches wherein the input device includes a foot pedal and is configured to receive the name of the site of interest and the operation task input by an operation of the foot pedal (The operator may provide instructions via hand/foot movement. Para [0020], [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Panescu to have the foot pedal input device in accordance with the teaching of  Nazareth. A person of ordinary skill in the art would be motivated to modify the input device of Panescu to have a foot pedal because such device would allow send instruction via foot movement which adds further advantage to a user.

Claim(s) 9, 10, 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Panescu (US 20170172662) in view of Kasuya (US 20140092089).
Regarding claim 9, Panescu discloses an operating method of a medical system (FIGS. 5, 20) that includes an endoscope (device 101C) that has an imaging section including a lens (Q3D image sensor array; endoscope associated a Q3D image sensor array; FIG. 6; Para [0064]) and is configured to be driven and operated by electric power (FIG. 5), a controller configured to operate the endoscope and generate a display image from an image captured by the imaging section (controller 106; FIG. 8; computer 151; a user or operator O; FIG. 5; Para [0063]; also see process  2600), a display configured to display the display image (display screen 2102 of computer 151; FIG. 21; para [0125]), and an input device (control input devices 160; para [0126]; FIG. 5) configured to receive an instruction for the controller, the method comprising: 
recording a model of an organ of concern generated during preoperative planning, the model being arranged with respect to a first coordinate system (model of a scene and organ is created; FIG. 26; Module 2602 configures the computer 151 to create a Q3D model 2650 of the scene 2508. Para [0134]; It is noted that references to computer 151 apply to controller 106; FIG. 8), 
recording names of a plurality of sites in the organ of concern, and corresponding regions or points in the model that are defined by three-dimensional coordinates of the first coordinate system, the names being recorded in association with the corresponding regions or points (Structures 2508-1, 2508-2 are included the scene model 2508 with respect to the coordinate system of FIG. 25 with endoscope tip as being origin; para [0130]);
 inputting, via the input device, a name of a site of interest among the plurality of sites in the organ of concern (Image of the structures 2508-1, 2508-2 are taken, which means the names of the structure are associated; para [0130]; FIG. 25; The tool is directed to the structures for operation, which means the names of the structure are received from the input device before the operator uses the input device for operation. FIG. 25); 
associating the first coordinate system of the model with a second coordinate system of a display space displayed by the display image (model is displayed in the display screen 2102 of the computer 151. Therefore, the coordinate of the model, FIG. 25, is associated with the coordinate of the display while displaying.); 
calculating, from a position of the site of interest in the first coordinate system, a position of the site of interest in the second coordinate system (Endoscope view is made visible for an operation such as aligning a tool in a display screen 2102 of the computer 151.; para [0176], [0181]-[0182]); and 
Panescu is silent regarding inputting, via an input device, an operation task to be performed with respect to the site of interest and operating the endoscope with respect to the site of interest based on the operation task.
Kasuya is directed to operation support system (abstract; FIG. 1) and teaches controller configured to receive from the input device a name of a site of interest among the plurality of sites in the organ of concern (an input unit inputs surgery information including an operative procedure; para [0038]), and inputting, via an input device, an operation task to be performed with respect to the site of interest (FIGS. 3-4; check list of operation to be performed is provided to a user in a display, who provides input to select a task; para [0041]-[0042], [0056]. This information goes to a computer controller for further processing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Panescu to include a step of inputting an operation task to be performed via an input device with respect to a site of interest, in accordance with the teaching of Kasuya, so that a correct and planned operation task would be performed by a surgeon.
Regarding claim 10, Panescu in view of Kasuya teaches wherein the names of the plurality of sites in the organ of concern include a name of a specific region set by an operator (Kasuya: FIGS. 3-4; check list of operation to be performed is provided to a user who provides input to select the task; para [0041]-[0042], [0056].).
Regarding claim 15, Panescu does not expressly disclose recording the operation task for the site of interest and a corresponding operation content of the endoscope in association with each other, and operating the endoscope based on the operation content.
Kasuya teaches wherein the controller is configured to: record the operation task for the site of interest and a corresponding operation content of the endoscope in association with each other, and operate the endoscope based on the operation content (model image M is compared with the recorded image I of the patient; para [0047]), and operate the endoscope based on the operation content (endoscope is operated based on the task. FIGS. 2, 6; para [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Panescu in accordance with the teaching of Kasuya so that accurate surgical process could be performed by comparing image records.
Regarding claim 16, Panescu discloses extracting, in the display image, a plurality of corresponding feature points corresponding to a plurality of feature points in the model (anatomical structures 2508-1, 2508-2 are extracted and disposed in a surgical scene 2508 within the field of view; FIG. 10; para [0130]; Anatomical structures 2508-1, 2508-2 are determined with respect to the endoscope tip, 2512 being considered as the origin. Para [0134]), and associating the first coordinate system of the model with the second coordinate system of the display space displayed by the display image, based on the plurality of feature points and the plurality of corresponding feature points (when these features are displayed in a display 2102 of the computer 151, para [0125], the controller considers the coordinate of the display which is the second coordinate system different from the coordinate system that considers the endoscope tip as origin.).
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Panescu (US 20170172662) in view of Kasuya (US 20140092089) and further in view of Aldridge (US 20180168755).
Regarding claim 11, Panescu does not expressly disclose wherein the name of the site of interest and the operation task are input to the input device by a voice input.
Aldridge is directed to surgical system (abstract) and teaches wherein the name of the site of interest and the operation task are input to the input device by a voice input (Microphones 404, 406; The microphones are configured to detect a voice signal generated by the designated user 204. Instrument carry out the operation based on the voice command. Para [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Panescu to include a voice controller operation in accordance with the teaching of Aldridge so that seamless control of surgical instrument based on voice commands could be provided (para [0005] of Aldridge).
Regarding claim 13, Panescu does not expressly disclose wherein the name of the site of interest specified by the voice input includes a name of a site that is not displayed on the display device.
Aldridge teaches wherein the controller is configured to operate the endoscope with respect to the site of interest when the voice input of the name of the site of interest is received by the voice input section (Instrument carry out the operation based on the voice command. Para [0039]; Microphones 404, 406; The microphones are configured to detect a voice signal generated by the designated user 204.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller of Panescu to include voice controller operation in accordance with the teaching of Aldridge so that seamless control of surgical instrument based on voice commands could be provided (para [0005] of Aldridge). Upon modifying Panescu as discussed above, the modified Panescu would teach recited feature, the name of the site of interest specified by the voice input includes a name of a site that is not displayed on the display device, required by claim 1, since display of Panescu is not taking any voice input, the voice command would be not displayed in the display.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Panescu (US 20170172662) in view of Kasuya (US 20140092089) and further in view of Nazareth (US 20170273549).
Regarding claim 14, Panescu does not expressly disclose wherein the input device includes a foot pedal, and the name of the site of interest and the operation task are input to the input device by operation of the foot pedal.
Nazareth is directed to surgical system and teaches wherein the input device includes a foot pedal, and the name of the site of interest and the operation task are input to the input device by operation of the foot pedal (The operator may provide instructions via hand/foot movement. Para [0020], [0021]; When the instructions are sent the site of interest corresponding to the surgery is also sent.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Panescu to have the foot pedal input device in accordance with the teaching of  Nazareth. A person of ordinary skill in the art would be motivated to modify the input device of Panescu to have a foot pedal because such device would allow send instruction via foot movement providing further advantage to a user.

Reasons for Allowance

Claims 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination a medical system, wherein, after the name of the site of interest and the operation task are received by the voice input section, the controller is configured to disable an operation of the endoscope different from the operation task of the voice input until the operation task of the voice input is completed, along with the remaining features of its base claim and any intervening claims.
Claim 12 encompasses similar inventive features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Popovic (US 20150073265 A1) for a selection module (120) configured to receive selected areas of interest on the first set of images and transform the selected areas of interest to an endoscope coordinate frame (abstract; FIG. 2A, 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        9/29/2022